Order entered March 13, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-19-00851-CR

                    DESMOND RENARD FISHER, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the Criminal District Court No. 7
                             Dallas County, Texas
                     Trial Court Cause No. F19-00024-Y

                                     ORDER

      Before the Court is April Smith’s March 2, 2020 motion to withdraw as

counsel for appellant. We GRANT the motion and DIRECT the Clerk to remove

April Smith as appellant’s counsel of record.

      We ORDER the trial court to appoint new counsel to represent appellant in

this appeal. We ORDER the trial court to transmit a supplemental clerk=s record

containing the order appointing new counsel to this Court within THIRTY DAYS

of the date of this order.
      We DIRECT the Clerk to send copies of this order to the Honorable Chika

Anyiam, Presiding Judge, Criminal District Court No. 7; to April Smith; and to the

Dallas County District Attorney’s Office.

      We ABATE this appeal to allow the trial court to comply with this order.

We will reinstate the appeal when we receive the order appointing new counsel.




                                            /s/   CORY L. CARLYLE
                                                  JUSTICE